DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a 371 of PCT/US17/49823, which claims benefit of U.S. Provisional Application No. 62/383,378, filed September 02, 2016. 

Election/Restrictions
2.	Original claims 1-24 that included the restricted inventions of Groups I (claims 1-8 and 20-24) and II (claims 9-19) have been canceled.  Applicant’s election without traverse of Group I, now corresponding to new claims 25-38, in the reply filed on August 11, 2021 is acknowledged.  No claims have been withdrawn from consideration. 

Analysis of Subject Matter Eligibility under 35 U.S.C. 101
3.	It is noted that independent claim 25, drawn to a method of counting individual optically active dye labels immobilized on a substrate, recites the active step of obtaining digital image data corresponding to a two-dimensional digital image of the substrate.  It is further noted that the claim also recites the steps of identifying a first set of regions of the digital image data (step (b), for each region of the digital image data, increasing a count of optically active dye labels by one and identifying a peak location of intensity values from an optically active dye label, and subtracting a reference signal distribution from the intensity values at the identified peak location to obtain adjusted intensity values for the region (step (c), and identifying a second set of one or more sub-
Based on analysis of the claims using the revised guidelines, the claims are drawn to a process and are therefore directed to a statutory category in step 1.  In step 2, a two-prong inquiry is performed to determine if a claim is directed to a judicial exception wherein in the first prong, in the case of potential abstract ideas, limitations are evaluated to determine if the claims fall within the enumerated groupings of abstract ideas by reciting a mathematical concept, a mental process or certain methods of organizing human activity.  In the current claims, it is noted that the steps of identifying regions, sub-regions and peak locations of intensity values, and increasing counts of optically active dye labels, are performed at an electronic device with one or more processors and memory.  Therefore, these steps are not considered to be mental processes that could conceivably be performed in the human mind, and therefore these limitations do not fall within the enumerated groupings of abstract ideas and thus are not considered judicial exceptions.  Therefore, the review is complete and the invention as claimed qualifies as eligible subject matter. 

EXAMINER’S AMENDMENT

4.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Bowler on September 29, 2021.

The application has been amended as follows:
In the Claims:
The first line of step (b) of claim 25 is amended to read:
(b) identifying a set of regions of the digital image data by segmenting the digital

The first line of step (d) of claim 25 is amended to read:
		(d) identifying a first set of one or more sub-regions of the adjusted intensity values for

The fifth line of claim 29 is amended to read:
	peak location to obtain second adjusted intensity values for the sub-region, wherein the reference signal 


	identifying a second set of one or more second sub-regions of the second adjusted intensity

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:  No prior art was found that teaches or suggests a method of counting individual optically active dye labels immobilized on a substrate as currently claimed.  The closest prior art of Fehr et al. (U.S. Patent Pub. No. 2015/0167077, cited on IDS of 03/01/2019).  Fehr teaches methods for detecting a genetic variation in a genetic sample from a subject using labeled probes and counting the number of labels in the probes (see Abstract and paragraph 2).  Fehr further teaches that the method comprises contacting and hybridizing probe sets to a sample, ligating the probes, optionally amplifying the ligated probes, and immobilizing the probes to a predetermined location on a substrate such as an array, wherein the probes may contain one or more identification labels and one or more affinity tags for isolation and/or immobilization (see paragraphs 42, 44 and 61 and Figure 56).  In addition, Fehr teaches the labels are spatially addressable and optically resolvable upon immobilization on the array (see paragraphs 74 and 75), wherein the numbers of different labels immobilized on the array are counted, including the numbers of different immobilized probe products comprising different labels (paragraph 77), and wherein control labeling probes comprising different labels but the same tags are used to confirm the counting results (paragraph 122).  Finally, Fehr teaches that the counting step may include image preprocessing and spatial filtering for image segmentation to 
Other references in the fields of probe ligation assays and/or imaging of arrays that are of particular interest to the currently claimed invention include Barany et al. (U.S. Patent Pub. No. 2005/0266417), Pieprzyk et al. (U.S. Patent Pub. No. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637